 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. 19-290 BAT

10          v.                                             ORDER REVOKING BOND AND
                                                           ORDER FOR DETENTION
11   JAYVON DESHAUN GRAYSON,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Felon in Possession of a Firearm, 18 U.S.C. §§ 922(g) and 924(a)(2)

16   Date of Detention Hearing: July 11, 2019 and July 18, 2019
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
17
     based upon the reasons for detention hereafter set forth, finds:
18
             FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
19
            1.      On July 11, 2019, the Court released Defendant to the custody of his mother
20
                    based on representations made at the hearing regarding Defendant’s mother’s
21
                    ability to supervise Defendant. The Government moved for an immediate stay to
22
                    appeal the Court’s order. The Government’s motion was granted and Defendant’s
23
                    release was stayed pending the Government’s appeal. (Dkt. # 10.)


     ORDER REVOKING BOND AND ORDER FOR
     DETENTION - 1
 1        2.    On July 15, 2019, the Government moved for reconsideration of the Court’s order

 2              of release and to reopen the detention hearing based on evidence not previously

 3              presented to the Court. (Dkt. # 15.)

 4        3.    The Government’s evidence included items found on Defendant’s electronic

 5              device that indicated firearm and gang activity but, more importantly, Defendant’s

 6              arrest for allegedly assaulting his mother who attempted to deprive Defendant of

 7              his firearm. The Defendant was not charged with assault. The Government

 8              proffered the Kent Police Department police report to the Court. The police report

 9              not only alleges that Defendant assaulted his mother but that even while he was

10              on supervision for a state charge, he was able to obtain a firearm.

11        4.    The Government’s failure to bring this police report to the Court’s attention was

12              inadvertent.

13        5.    Based on the new evidence provided by the Government, the Court GRANTS the

14              Government’s motion to reopen (dkt. # 15) the detention hearing pursuant to 18

15              U.S.C. § 3145(a).

16        6.    The Court finds that the Government has proffered sufficient evidence to find by

17              a clear and convincing standard that the Defendant poses a danger to the

18              community and that there does not appear to be any condition or combination of

19              conditions that will reasonably assure the safety of other persons or the

20              community.

21        IT IS THEREFORE ORDERED:

22        (1)   Defendant shall be detained pending trial, and committed to the custody of the

23              Attorney General for confinement in a correction facility separate, to the extent



     ORDER REVOKING BOND AND ORDER FOR
     DETENTION - 2
 1               practicable, from persons awaiting or serving sentences or being held in custody

 2               pending appeal;

 3        (2)    Defendant shall be afforded reasonable opportunity for private consultation with

 4               counsel;

 5        (3)    On order of a court of the United States or on request of an attorney for the

 6               government, the person in charge of the corrections facility in which defendant is

 7               confined shall deliver the defendant to a United States Marshal for the purpose of

 8               an appearance in connection with a court proceeding; and

 9        (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

10               counsel for the defendant, to the United States Marshal, and to the United States

11               Pretrial Services Officer.

12        DATED this 18th day of July, 2019.

13


                                                       A
14

15                                                     MICHELLE L. PETERSON
                                                       United States Magistrate Judge
16

17

18

19

20

21

22

23



     ORDER REVOKING BOND AND ORDER FOR
     DETENTION - 3
